Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The term “portion” should be replaced with the term - -portions- - to more accurately correspond to previous claim language.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is indefinite due to the fact that the phrases “a first support portion” and “a second support portion” are double recitations. Namely, it is unclear whether the aforementioned phrases denote the same elements as previously set forth in claim 11, or are additional elements of the invention.

Claim 11 recites the limitations "the first support portion" and "the second support portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (4,431,148) in view of Liang (10,675,912). Figure 2 of Li et al shows an omnidirectional wheel having all of the features as set forth in the above claims, except as noted below.
	Per claim 1, Li et al shows an omnidirectional wheel having a hub and a plurality of wheels (1, 3). The hub defines a plurality of mounting grooves comprising an axle (5, 7) provided therein. The wheels (1, 3) are rollers with two ends to receive the axle (5, 7, respectively). 
	Per claims 2 and 12, the hub includes a main body with a first support portion 6 and a second support portion 2. The support portions (6, 2) are provided on the outer periphery of the main body along an axial direction thereof. The support portions (6, 2) define the mounting grooves, which are evenly arranged around the circumference of the main body. The mounting grooves of the first support portion 6 are staggered from those of the second support portion 2. 
	Per claim 3, both the first 6 and second 2 support portions define four mounting grooves.
	Per claim 4, the main body and support portions (6, 2) are integrally formed. 
	Per claims 5 and 13, the rollers 1 (of the first support portion 6)  are rotationally provided on the axle 7 perpendicular to the axial direction of the main body.
	Per claim 11, a cutout is defined between adjacent mounting grooves of the first support portion 6 and the second support portion 2. 
	Regarding claims 1, 8, and 10-11, Li et al does not show the rollers (1,3) including a cover layer sleeved on an outer side thereof. As shown in at least Figures 2 and 3B, Liang teaches the use of an omnidirectional wheel having rollers with a cover layer 41 sleeved on the outer side thereof. Liang further teaches the roller being formed as a barrel with integrally formed two fixing portions (namely, the end corners of the barrel) in which the fixing holes are defined. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the roller wheels of Li et al with a cover layer, for the purpose of increasing traction. 

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show omnidirectional wheel structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617